     Case 8:20-cv-00889-JLS-DFM Document 94 Filed 09/16/20 Page 1 of 2 Page ID #:2710




 1                                               DENIED
 2                                    BY ORDER OF THE COURT
 3

 4
                     SEP 16, 2020                   Pursuant to FRCP Rule
 5                                                  26(a)(1)(C), no court order is
                                                    necessary where the parties have
 6                                                  entered into a stipulation.

 7

 8                       UNITED STATES DISTRICT COURT
 9
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11     INTERMARKETING MEDIA, LLC, a CASE NO.: 8:20-cv-00889-JLS (DFMx)
       Wyoming limited liability company dba
12     RESORT ADVISORY GROUP; LAW            [PROPOSED] ORDER
                                             GRANTING JOINT
13     OFFICES OF DAVID ALAN KLEIN,          STIPULATION OF PARTIES TO
       P.C.; and DAVID ALAN KLEIN,           EXTEND TIME FOR INITIAL
14                                           26(a) DISCLOSURES
       ESQUIRE,
15
                      Plaintiffs,                Time: n/a
16                                               Date: September 10, 2020
                                                 Department: 10A
17                    vs.
18
       BRENT DAVID BARLOW, an
19     individual et al.,
20
                       Defendants.
21

22

23

24

25

26

27

28                                         -1-
         [PROPOSED] ORDER GRANTING JOINT STIPULATION OF PARTIES TO
                    EXTEND TIME FOR INITIAL 26(a) DISCLOSURES
     Case 8:20-cv-00889-JLS-DFM Document 94 Filed 09/16/20 Page 2 of 2 Page ID #:2711




 1
        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2

 3           Having read the Joint Stipulation agreeing to mutually extend the time to
        provide initial disclosures pursuant to F.R.C.P Rule 26(a), the Court makes the
 4      following orders:
 5
          1. The Court accepts the stipulated alternative date for the exchange of initial disclosures
 6           between Plaintiffs and Defendants, set to a date ten (10) days after the date of approval
             of this stipulation by the Court.
 7

 8        2. The Court additionally makes the following Orders:
 9      ______________________________________________________________
10

11      ______________________________________________________________
12

13

14      Dated: _____________________                               ________________________
                                                                   Judge JOSEPHINE L.
15      STATON
16

17      Prepared By:
18
        THE ALTMAN LAW GROUP
19      Bryan C. Altman (SBN 122976)
20      Christopher Urner (SBN 311532)
        Diba Alemi (SBN 320986)
21
        10250 Constellation Blvd., Suite 2500
22      Los Angeles, CA 90067
        Telephone: (310) 277-8481
23
        Fax: (310) 277-8483
24
        Attorneys for Plaintiffs
25

26

27

28                                                   -2-
         [PROPOSED] ORDER GRANTING JOINT STIPULATION OF PARTIES TO
                       EXTEND TIME FOR INITIAL 26(a) DISCLOSURES
